DETAILED ACTION

Status of Submission
This Office action is responsive to the submission filed on May 6, 2022, which has been entered.

Objections to Amendments – Formalities
The amendments to the specification filed on May 6, 2022 are improper because
They do not include any new amendments to the specification. Rather, they merely duplicate the amendments to the specification previously filed on January 24, 2022. Filing duplicate amendments wastes Office resources and confuses the record. Per 37 CFR 1.4, the filing of duplicate copies should be avoided.
They do not comply with 37 CFR 1.52(b)(2)(ii) because the rewritten paragraph located at col. 9, lines 59-67 is single spaced. The specification and any amendments thereto must have lines that are 1½ or double spaced.

Objections to Amendments – New Matter
The amendment filed on May 6, 2022 is objected to under 35 USC 132(a), which states that no amendment shall introduce new matter into the disclosure of the invention, and is objected to under 35 USC 251(a), which states that no new matter shall be introduced into the application for reissue. See the further explanation below.

Patent No. 7,319,838, i.e., the patent for which reissue is sought, issued from Application No. 11/219,808, which did not claim any domestic priority. Accordingly, the “original disclosure” is the disclosure of Application No. 11/219,808 as filed on September 7, 2005. 

The claims amendments filed on May 6, 2022 introduce new matter relative to the original disclosure for the following reasons.

Claim 1 recites “wherein the belt member is moved while sliding on a contact face of the peeling member where the belt member is in contact with the peeling member” (ll. 11-12) and “wherein the peeling member supports the belt member such that the belt member is separated from the rotary roll and the pressing member while sliding over an entirety of the contact face of the peeling member” (ll. 13-15). This subject matter introduces new matter because:
The peeling pad 64 is disclosed as having a contact face defined by a curved surface having a radius of curvature of, for example, 20 mm or less. See col. 8, ll. 24-32; col. 18, ll. 57-60. The fixing belt 614 is disclosed as sliding over this contact face of the peeling pad 64 at a position downstream a certain distance (e.g., 20 mm to 40 mm) from the nip portion N between the fixing roll 610 and the pressure roll 622. See col. 7, ll. 29-33; col. 8, ll. 1-23; col. 13, l. 62 to col. 14, l. 58; col. 18, ll. 51-56; col. 18, l. 66 to col. 19, l. 3. However, as illustrated in Figs. 2-3, the fixing belt 614 does not slide over an entirety of the curved (radiused) surface that defines the contact face of the peeling pad 64. Further, the original disclosure does not state that “the peeling member supports the belt member such that the belt member is separated from the rotary roll and the pressing member while sliding over an entirety of the contact face of the peeling member”.
The qualifier “where the belt member is in contact with the peeling member” (l. 12) in combination with the conditional statement “while sliding over an entirety of the contact face of the peeling member” (ll. 14-15) appears to be an attempt to define a surface within a surface. That is, it appears to define the contact face where the fixing belt 614 is in contact with the peeling pad 64 as being only a portion of the disclosed curved (radiused) surface that defines the contact face of the peeling pad 64. However, there is no support in the original disclosure for a definition of the recited contact face as being a surface within a surface. Further, such a definition contradicts the ordinary meaning of the term “face”, which refers to a surface of an object that is presented to view or has a particular function. The skilled artisan reading applicant’s specification would not consider the disclosed contact face to be only a portion of the curved (radiused) surface of the peeling pad 64 since a “face” is, by definition, a surface. Rather, the skilled artisan would consider the disclosed contact face to be defined by and coextensive with the disclosed curved (radiused) surface of the peeling pad 64.

Claim 8 recites “wherein the fixing belt is moved while sliding on a contact face of the peeling member where the belt member is in contact with the peeling member” (ll. 13-14) and “wherein the peeling member supports the fixing belt such that the fixing belt is separated from the fixing roll, the pressure belt, and the pressure roll while sliding over an entirety of the contact face of the peeling member” (ll. 15-17). See the above explanation with respect to claim 1. Further, the original disclosure does not state that “the peeling member supports the fixing belt such that the fixing belt is separated from the fixing roll, the pressure belt, and the pressure roll while sliding over an entirety of the contact face of the peeling member”. Accordingly, claim 8 recites new matter.

Claim 13 recites “wherein the fixing belt is moved while sliding on a contact face of the peeling member where the belt member is in contact with the peeling member” (ll. 13-14) and “wherein the peeling member supports the fixing belt such that the fixing belt is separated from the fixing roll and the pressure roll over an entirety of the contact face of the peeling member” (ll. 15-17). See the above explanation with respect to claim 1. Further, the original disclosure does not state that “the peeling member supports the fixing belt such that the fixing belt is separated from the fixing roll and the pressure roll over an entirety of the contact face of the peeling member”. Accordingly, claim 13 recites new matter.

Claim 14 recites “a peeling member having a contact face where the belt member is in contact with the peeling member” (ll. 15-16) and “wherein the peeling member supports the fixing belt such that the fixing belt is separated from the fixing roll, the pressure belt, and the pressure roll over an entirety of the contact face of the peeling member” (ll. 23-25). See the above explanation with respect to claim 1. Further, the original disclosure does not state that “the peeling member supports the fixing belt such that the fixing belt is separated from the fixing roll, the pressure belt, and the pressure roll over an entirety of the contact face of the peeling member”. Accordingly, claim 14 recites new matter.

Applicant is required to cancel the new matter in the reply to this Office Action.

The examiner suggests amending:
Claim 1 by replacing “while sliding over an entirety of the contact face of the peeling member” (ll. 14-15) with “at a location where the belt member first contacts the peeling member in the transporting direction of the recording medium”.
Claim 8 by replacing “while sliding over an entirety of the contact face of the peeling member” (ll. 16-17) with “at a location where the fixing belt first contacts the peeling member in the transporting direction of the recording medium”.
Claim 13 by replacing “over an entirety of the contact face of the peeling member” (ll. 16-17) with “at a location where the fixing belt first contacts the peeling member in the transporting direction of the recording medium”.
Claim 14 by replacing “over an entirety of the contact face of the peeling member” (ll. 24-25) with “at a location where the fixing belt first contacts the peeling member in the transporting direction of the recording medium”.
If these changes are made, a corresponding amendment(s) to the specification will be required in order to provide proper antecedent basis in the disclosure. See 37 CFR 1.75(d)(1). Further, while these suggested changes will eliminate new matter from the claims, they will not necessarily define over the prior art.

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1-4, 7, 8, 11 and 13-15 are rejected under 35 U.S.C. 251 because they improperly introduce new matter into the application for reissue. See the explanation above. Claims 2-4, 7, 11 and 15 are included in the rejection because of their dependencies. 
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 2:  Claims 1-4, 7, 8, 11 and 13-15 are rejected under 35 U.S.C. 112(a) as failing to satisfy the written description requirement because these claims recite new matter. See the explanation above. Claims 2-4, 7, 11 and 15 are included in the rejection because of their dependencies.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 3:  Claims 1-4, 7, 8, 11 and 13-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The claims are indefinite for the following reasons.

Claim 1 recites “wherein the belt member is moved while sliding on a contact face of the peeling member where the belt member is in contact with the peeling member” (ll. 11-12) and “wherein the peeling member supports the belt member such that the belt member is separated from the rotary roll and the pressing member while sliding over an entirety of the contact face of the peeling member” (ll. 13-15). This subject matter is indefinite because:
The peeling pad 64 is disclosed as having a contact face defined by a curved surface having a radius of curvature of, for example, 20 mm or less. See col. 8, ll. 24-32; col. 18, ll. 57-60. The fixing belt 614 is disclosed as sliding over this contact face of the peeling pad 64 at a position downstream a certain distance (e.g., 20 mm to 40 mm) from the nip portion N between the fixing roll 610 and the pressure roll 622. See col. 7, ll. 29-33; col. 8, ll. 1-23; col. 13, l. 62 to col. 14, l. 58; col. 18, ll. 51-56; col. 18, l. 66 to col. 19, l. 3. However, as illustrated in Figs. 2-3, the fixing belt 614 does not slide over an entirety of the curved (radiused) surface that defines the contact face of the peeling pad 64. Further, the original disclosure does not state that “the peeling member supports the belt member such that the belt member is separated from the rotary roll and the pressing member while sliding over an entirety of the contact face of the peeling member”. Accordingly, the conditional statement “while sliding over an entirety of the contact face of the peeling member” renders the claim indefinite because it is inconsistent with the description of the invention in the specification.
The qualifier “where the belt member is in contact with the peeling member” (l. 12) in combination with the conditional statement “while sliding over an entirety of the contact face of the peeling member” (ll. 14-15) appears to be an attempt to define a surface within a surface. That is, it appears to define the contact face where the fixing belt 614 is in contact with the peeling pad 64 as being only a portion of the disclosed curved (radiused) surface that defines the contact face of the peeling pad 64. However, such a definition contradicts the ordinary meaning of the term “face”, which refers to a surface of an object that is presented to view or has a particular function. It is unclear how a “face” can be defined as being only a portion of a “surface” (i.e., how the disclosed contact face can be defined as only a portion of the disclosed curved (radiused) surface of the peeling pad 64) since a “face” is, by definition, a surface. This inconsistency in the claim language creates confusion as to the scope of the claim and renders it indefinite.

Claim 8 recites “wherein the fixing belt is moved while sliding on a contact face of the peeling member where the belt member is in contact with the peeling member” (ll. 13-14) and “wherein the peeling member supports the fixing belt such that the fixing belt is separated from the fixing roll, the pressure belt, and the pressure roll while sliding over an entirety of the contact face of the peeling member” (ll. 15-17). See the above explanation with respect to claim 1. Further, the original disclosure does not state that “the peeling member supports the fixing belt such that the fixing belt is separated from the fixing roll, the pressure belt, and the pressure roll while sliding over an entirety of the contact face of the peeling member”. Accordingly, claim 8 is indefinite because:
The conditional statement “while sliding over an entirety of the contact face of the peeling member” renders the claim indefinite because it is inconsistent with the description of the invention in the specification.
The definition of the “contact face” as being only a portion of the disclosed curved (radius) surface of the peeling pad is inconsistent with the ordinary meaning of the term “face” and creates confusion as to the scope of the claim.

Claim 13 recites “wherein the fixing belt is moved while sliding on a contact face of the peeling member where the belt member is in contact with the peeling member” (ll. 13-14) and “wherein the peeling member supports the fixing belt such that the fixing belt is separated from the fixing roll and the pressure roll over an entirety of the contact face of the peeling member” (ll. 15-17). See the above explanation with respect to claim 1. Further, the original disclosure does not state that “the peeling member supports the fixing belt such that the fixing belt is separated from the fixing roll and the pressure roll over an entirety of the contact face of the peeling member”. Accordingly, claim 13 is indefinite because:
The limitation “over an entirety of the contact face of the peeling member” renders the claim indefinite because it is inconsistent with the description of the invention in the specification.
The definition of the “contact face” as being only a portion of the disclosed curved (radius) surface of the peeling pad is inconsistent with the ordinary meaning of the term “face” and creates confusion as to the scope of the claim.

Claim 14 recites “a peeling member having a contact face where the belt member is in contact with the peeling member” (ll. 15-16) and “wherein the peeling member supports the fixing belt such that the fixing belt is separated from the fixing roll, the pressure belt, and the pressure roll over an entirety of the contact face of the peeling member” (ll. 23-25). See the above explanation with respect to claim 1. Further, the original disclosure does not state that “the peeling member supports the fixing belt such that the fixing belt is separated from the fixing roll, the pressure belt, and the pressure roll over an entirety of the contact face of the peeling member”. Accordingly, claim 14 is indefinite because:
The limitation “over an entirety of the contact face of the peeling member” renders the claim indefinite because it is inconsistent with the description of the invention in the specification.
The definition of the “contact face” as being only a portion of the disclosed curved (radius) surface of the peeling pad is inconsistent with the ordinary meaning of the term “face” and creates confusion as to the scope of the claim.

Claims 2-4, 7, 11 and 15 are included in the rejection because of their dependencies.

Specification
The specification is objected to under 37 CFR 1.75(d)(1) as failing to provide proper antecedent basis for the claimed subject matter. See MPEP 608.01(o). Specifically, the specification fails to provide proper antecedent basis for:
“wherein the peeling member supports the belt member such that the belt member is separated from the rotary roll and the pressing member while sliding over an entirety of the contact face of the peeling member” (claim 1, ll. 13-15).
 “wherein the peeling member supports the fixing belt such that the fixing belt is separated from the fixing roll, the pressure belt, and the pressure roll while sliding over an entirety of the contact face of the peeling member” (claim 8, ll. 15-17).
“wherein the peeling member supports the fixing belt such that the fixing belt is separated from the fixing roll and the pressure roll over an entirety of the contact face of the peeling member” (claim 13, ll. 15-17).
“wherein the peeling member supports the fixing belt such that the fixing belt is separated from the fixing roll, the pressure belt, and the pressure roll over an entirety of the contact face of the peeling member” (claim 14, ll. 23-25).
Correction is required.

Claim Construction
At least one claim term/limitation is construed by the examiner as follows to aid in comparing the teachings of the prior art to the claimed invention. Terms/limitations for which an express construction is not provided will be given their ordinary and customary meaning consistent with the specification. 

Independent claim 1 requires “a pressing member” (l. 4). The singular term “member” is generally defined as a single element or piece of a larger structure. Thus, a person of ordinary skill in the art (POSITA) would consider the ordinary and customary meaning of the claim term “pressing member” to be a single element of a larger structure, which single element functions to press against another part of the larger structure.

However, the specification states that “a pressing member” can be defined by:
A pressure belt module 62. See col. 6, ll. 60-62; Figs. 2, 3 and 5. The pressure belt module 62 is part of a larger structure (i.e., the fixing unit 60); however, the pressure belt module 62 is not a singular element. Rather, it includes a pressure belt 620, a lead roll 621, a pressure roll 622, a stretching roll 623, and a pressure pad 63. See col. 9, ll. 6-11.
A pressure roll 65. See col. 17, l. 64 – col. 18, l. 9; Fig. 6. The pressure roll 65 is a single element of a larger structure (i.e., the fixing unit 80).

In allowing for the term “pressing member” to encompass both a single element as well as a module of plural elements, the applicant has acted as their own lexicographer by defining this claim term in a manner that differs from the ordinary and customary meaning as understood by POSITA.

Accordingly, the claimed “pressing member” is not limited to a single element of a larger structure. Rather, it encompasses both (a) a single element of a larger structure, and (b) a module of plural elements, which module is part of a larger structure.

Independent claims 1, 8, 13 and 14 each require “a peeling member” (claim 1, l. 6; claim 8, l. 9; claim 13, l. 9; claim 14, l. 15). The singular term “member” is generally defined as a single element or piece of a larger structure. Thus, POSITA would consider the ordinary and customary meaning of the claim term “peeling member” to be a single element of a larger structure, which single element functions to peel another component.

The specification states that “a peeling member” can be defined by:
A peeling pad 64. See col. 6, ll. 63-67; Figs. 2, 3 and 6. The peeling pad 64 is a single element of a larger structure (i.e., the fixing belt module 61 and/or the fixing unit 60, 80).
A peeling roll 74. See col. 15, ll. 55-59; Fig. 5. The peeling roll 74 is a single element of a larger structure (i.e., the fixing belt module 61 and/or the fixing unit 70).

In using the term “peeling member” to refer to a single element of a larger structure, the applicant has defined this claim term in a manner that conforms to the ordinary and customary meaning as understood by POSITA. Thus, the applicant has not acted as their own lexicographer by defining this claim term in a manner that differs from the ordinary and customary meaning as understood by POSITA. 

Accordingly, the claimed “peeling member” is a single element of a larger structure, which single element functions to peel another component.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document:
“Koeleman et al.”
US Patent No. 4,095,886

“Uehara et al.”
US Patent No. 7,155,155 B2

“Kurotaka et al.”
JP Publication No. 2003-195666 A (with English translation)

“Baba et al.”
JP Publication No. 2004-93582 A (with English translation)

“Yura et al.”
US Publication No. 2003/0103788 A1

“Berkes et al.”
US Publication No. 2004/0028433 A1

“Noya et al.”
US Publication No. 2003/0180074 A1

“Ebara et al.”
JP Publication No. 2003-122179 A (with English translation)



Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


GROUND 4:  Claims 1, 2, 4 and 13, as best understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Baba et al.
With respect to claims 1 and 13, Baba et al. discloses a fixing unit 11 comprising: 
A fixing belt module that has a fixing belt 8 stretched around a rotary fixing roller 6, and a stretching roller 7, with the stretching roller 7 stretching the fixing belt 8 and having an internal heater 16, and with the fixing belt 8 transporting a recording medium in the form of a sheet of paper. See Figs. 2, 4 and 6; ¶¶ 0022-0023 and 00261. 
A pressing member in the form of a pressure roller 10 disposed in direct contact with the fixing belt 8 to press the fixing belt 8 and thereby form a nip portion between the fixing belt 8 and the pressure roller 10. See Figs. 2, 4 and 6; ¶¶ 0022-0023 and 0026-0027.
A peeling member 32, which Baba et al. defines as:
A tension member that supports the fixing belt 8 from inside thereof and applies tension to the fixing belt immediately downstream of the nip portion in a transporting direction of the sheet of paper. See claim 5; ¶¶ 0015, 0033 and 0044. As shown in Fig. 4, the peeling member 32 is disposed downstream and spaced from the nip portion, and the peeling member 32 bends a traveling direction of the fixing belt 8 after conducting the fixing belt out of contact with the fixing roller 6 and the pressure roller 10.
A rotationally driven roller in the embodiment of Fig. 6 (see claim 6; ¶¶ 0016, 0036 and 0045.
A rigid body/member in the embodiment of Figs. 4-5. See claim 10; ¶¶ 0035 and 0046. While the term “tension roller 32” appears in ¶ 0035 of the English translation, a conventional rotationally mounted “roller” is inconsistent with (a) the description of a “rigid body” since a “rigid” structure is distinct from one that is allowed to rotate, (b) the depiction of the rigid body 32 in Figs. 4-5 as a spring-biased member that is not shown as having a rotational mounting, and (c) the disclosure of a gap holder 33 (see ¶¶ 0035 and 0037) that is held in contact with the outer surface of the rigid body 32 to maintain a fixed gap between the rigid body 32 and a separator plate 14. Further, even if the preferred embodiment of Figs. 4-5 includes a peeling member 32 in the form of a conventional “roller”, claims 5 and 10 as well as ¶¶ 0015, 0044 and 0046 of Baba et al. have a broader scope encompassing a tension member that is not mounted for rotation like a conventional “roller”. In addition, the embodiment of Figs. 4-5 (having a rigid body forming the peeling member 32) is described as distinct from the alternative embodiment of Fig. 6 (having a rotationally driven roller), which would indicate to the skilled artisan that the embodiment of Figs. 4-5 has a different peeling member 32 than the conventional “roller” of Fig. 6.
Functioning together with a separating plate 14 to peel the sheet of paper from the fixing belt 8 as the fixing belt 8 passes over and has its traveling direction bent/changed by the peeling member 32. See Figs. 4-5; ¶¶ 0027, 0033, 0035 and 0037.
With respect to claims 1, 2 and 13, Figs. 4-5 show the peeling member 32 as having a cylindrical shape with a curved outer surface in contact with the inside of the fixing belt 8. This curved outer surface constitutes a contact face that the fixing belt slides on/over when the peeling member 32 is constructed in the manner illustrated in Figs. 4-5, i.e., when the peeling member 32 is a rigid body lacking a rotational mounting. Further, as noted above, the scope of the disclosure of Baba et al. encompasses a peeling member 32 that is not mounted for rotation like a conventional “roller”, which would result in sliding contact between the fixing belt 8 and the peeling member 32.
With respect to claims 1 and 13, assuming that the claimed contact face can constitute only a portion of the curved outer surface of the peeling member, Fig. 4 of Baba et al. shows that the peeling member 32 supports the fixing belt 8 such that the fixing belt is separated from the fixing roller 6 and the pressure roller 10 while sliding over an entirety of the contact face of the peeling member.
With respect to claim 4, Fig. 4 of Baba et al. illustrates that the peeling member 32 is disposed at such a position that an angle between the fixing belt 8 after passing through the nip portion and before entering the peeling member 32 and the fixing belt 8 after passing over the peeling member 32 is greater than 90°. This illustrated angle falls within the claimed range of 90° or more.

GROUND 5:  Claims 1-4 and 13, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Baba et al. in view of Koeleman et al.
See GROUND 4 for a detailed discussion of Baba et al. In an alternative interpretation to that of GROUND 4, Baba et al. is considered to be limited to the use of a peeling member 32 (see Figs. 4-5) in the form of a conventional “roller”. In this alternative interpretation, Baba et al. fails to teach that the fixing belt 8 slides on the outer contact face of the peeling member 32.
Koeleman et al. teaches a fixing unit comprising: 
A fixing belt module that has a fixing belt 11 stretched around a drive roller 14, a fixing roller 15, and a guide roller 16, with the fixing belt 11 of the belt module transporting a recording medium in the form of a sheet of paper A. See Figs. 1-2; col. 3, ll. 44-46; col. 4, ll. 16-29. The fixing roller 15 and the guide roller 16 can have internal heaters. See col. 4, ll. 1-4.
A pressing member in the form of a pressure belt module that has a pressure belt 23 stretched around a pressure roller 22 and a stretching roller 27, with the pressure roller 22 and the pressure belt 23 disposed to press the fixing roller 15 and the fixing belt 11 thereby forming a nip portion (or pressure zone) between the fixing belt 11 and the pressure belt 23. See Figs. 1-2; col. 4, ll. 16-29; col. 4, l. 57 – col. 5, l. 21.
A peeling member 24 in the form of a stationary rod or bar disposed downstream and spaced from the nip portion in a transporting direction of the sheet of paper (recording medium) A2, with the peeling member 24 supporting/contacting the fixing belt 11 from inside thereof and bending/changing a traveling direction of the fixing belt 11 after conducting the fixing belt 11 in a direction out of contact with the fixing roller 15 and the pressure belt 23, such that the sheet of paper (recording medium) A is peeled from the fixing belt 11 as the fixing belt 11 passes over and has its traveling direction bent/changed by the peeling member 24. See Figs. 1-2; col. 4, ll. 30-56; col. 5, ll. 14-21.
Koeleman et al. further teaches that the peeling member 24 has a contact face in contact with the fixing belt 11 such that the fixing belt 11 is moved while sliding on this contact face, which contact face has a curved surface with a radius of curvature of 5 mm. See Fig. 2; col. 4, ll. 30-49. Alternatively, the radius of curvature can be 3 mm or 7 mm. See col. 4, ll. 50-56. 
The skilled artisan would appreciate that (a) a peeling member in the form of a rod or bar, as taught by Koeleman et al., is consistent with the Baba et al. disclosure of a peeling member in the form of a rigid body/member. Further, the skilled artisan would appreciate that a peeling member in the form of a rod or bar (with no rotational mounting), as taught by Koeleman et al., has a construction which is simpler and less expensive than a conventional “roller” (requiring a rotational mounting). Accordingly, from the teachings of Koeleman et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Baba et al. by using a rod or bar (with no rotational mounting) as the rigid body peeling member in order to simplify the construction and reduce its cost. In addition, the substitution of one well-known peeling member (i.e., a non-rotating rod or bar) for another (i.e., a roller) is recognized to be within the level of ordinary skill in the art. With such a non-rotating rod or bar functioning as the peeling member, the fixing belt slides on/over the peeling member in the manner taught by Koeleman et al.
With respect to claim 3, the curvature of 3 mm, 5 mm or 7 mm taught by Koeleman et al. falls within the claimed range of 20 mm or less.


GROUND 6:  Claim 3, as best understood, is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Baba et al.
See GROUND 4 for a detailed discussion of Baba et al.
Baba et al. teaches the peeling member 32 in the form of a rigid body/member having a cylindrical shape with a curved outer surface (Figs. 4-5). However, Baba et al. fails to specify the radius of curvature of the peeling member and, therefore, fails to teach a radius of curvature of 20 mm or less. However, such a relatively small radius of curvature for the peeling member 32 is consistent with the relative sizes and distances illustrated in Figs. 4-5 of Baba et al. Further, the skilled artisan possesses the ability to modify relative sizes and distances in order to adapt a disclosed device to a particular application. Such modifications are generally recognized as constituting obvious design choices given prior art general conditions. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Baba et al. by providing the peeling member 32 with a radius of curvature of 20 mm or less in order to minimize the overall size of the device and in order to provide for the desired change in the traveling direction of the fixing belt 8 for optimal peeling of the sheet of paper.

GROUND 7:  Claim 3, as best understood, is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over either (i) Baba et al. in view of Uehara et al. and Kurotaka et al., or (ii) Baba et al. in view of Koeleman et al. and further in view of Uehara et al. and Kurotaka et al.
See GROUND 4 for a detailed discussion of Baba et al., and GROUND 5 for a detailed discussion of Baba et al. in view of Koeleman et al.
Baba et al. teaches the peeling member 32 in the form of a rigid body/member having a cylindrical shape with a curved outer surface (Figs. 4-5). However, Baba et al. fails to specify the radius of curvature of the peeling member and, therefore, fails to teach a radius of curvature of 20 mm or less. However, such a relatively small radius of curvature for the peeling member 32 is consistent with the relative sizes and distances illustrated in Figs. 4-5 of Baba et al. Further, the skilled artisan possesses the ability to modify relative sizes and distances in order to adapt a disclosed device to a particular application. Such modifications are generally recognized as constituting obvious design choices given prior art general conditions. As explained in GROUND 5, Koeleman et al. establishes that the use of a peeling member having a radius of curvature of 20 mm or less was well-known in the art at the time the invention was made. In addition, Uehara et al. and Kurotaka et al. establish that the use of a peeling member having a radius of curvature of 20 mm or less was well-known in the art at the time the invention was made. Specifically, Uehara et al. teaches a peeling member in the form of a peeling roller 64 having an outer diameter of 5-20 mm. See Figs. 2, 3 and 5; col. 8, ll. 23-30; col. 9, ll. 27-41; col. 14, ll. 44-58; col. 15, ll. 42-52. And Kurotaka et al. teaches a peeling member in the form of a peeling roller 15a having an outer diameter of 10-20 mm. See Figs. 4 and 8; ¶¶ 0018-0022. Given the level of ordinary skill in the art together with the explicit teachings of Uehara et al. and Kurotaka et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Baba et al. by providing the peeling member 32 with a radius of curvature of 20 mm or less in order to minimize the overall size of the device and in order to provide for the desired change in the traveling direction of the fixing belt 8 for optimal peeling of the sheet of paper.

GROUND 8:  Claim 4, as best understood, is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over either (i) Baba et al. in view of Ebara et al., or (ii) Baba et al. in view of Koeleman et al. and further in view of Ebara et al.
See GROUND 4 for a detailed discussion of Baba et al., and GROUND 5 for a detailed discussion of Baba et al. in view of Koeleman et al.
In an alternative interpretation to that of GROUND 4, Baba et al. is considered to fail to teach that the peeling member 32 is disposed at such a position that an angle between the fixing belt 8 after passing through the nip portion and before entering the peeling member 32 and the fixing belt 8 after passing over the peeling member 32 is 90° or more.
Ebara et al. teaches a fixing unit 8 including: a fixing belt module having a fixing belt 23 stretched around a fixing roller 22, a nip-adjusting roller 26, and a stretching roller 21, with an additional stretching roller 28 engaging an outer surface of the fixing belt 23; and a pressure roller 25 pressing the fixing roller 22 and the fixing belt 23 to form a nip portion between the pressure roller 25 and the fixing belt 23. See Figs. 1-3; ¶¶ 0014-00183. As shown in Figs. 1 and 3, the nip-adjusting roller 26 changes a traveling direction of the fixing belt 23 such that an angle between the fixing belt 23 after passing through the nip portion and before entering the nip-adjusting roller 26 and the fixing belt 26 after passing over the roller 26 is greater than 90°.
From the teachings of Ebara et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Baba et al. by positioning the peeling member 32 such that an angle between the fixing belt 8 after passing through the nip portion and before entering the peeling member 32 and the fixing belt 8 after passing over the peeling member 32 is greater than 90° in order to provide for the desired change in the traveling direction of the fixing belt 8 for optimal peeling of the sheet of paper. Further, the skilled artisan possesses the ability to modify relative distances and angles in order to adapt a disclosed device to a particular application. Such modifications are generally recognized as constituting obvious design choices given prior art general conditions.

GROUND 9:  Claims 7, 8, 11, 14 and 15, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over either (i) Baba et al. in view of Uehara et al., or (ii) Baba et al. in view of Koeleman et al. and further in view of Uehara et al.
See GROUND 4 for a detailed discussion of Baba et al., and GROUND 5 for a detailed discussion of Baba et al. in view of Koeleman et al.
As explained in GROUND 4, Baba et al. teaches a pressing member in the form of the pressure roller 10. With respect to claims 7, 8 and 14, Baba et al. fails to teach a pressing member in the form of a pressure belt module that has a pressure belt stretched around the pressure roller and a stretching roller. 
Uehara et al. teaches a fixing unit comprising:
A fixing belt module 61 that has a fixing belt 614 stretched around a fixing roller 610 and a stretching roller 615 such that the stretching roller 615 stretches the fixing belt 614. See Figs. 2 and 5; col. 8, ll. 23-30 and 57-60; col. 9, ll. 11-13 and 18-20. 
A pressing member in the form of a pressure belt module 62 that has a pressure belt 620 stretched around a pressure roller 622 and a stretching roller 623, with the pressure belt 620 disposed to press the fixing belt 614 thereby forming a nip portion N between the fixing belt 614 and the pressure belt 620. See Figs. 2, 3 and 5; col. 9, l. 42 to col. 10, l. 31.
A peeling member in the form of a peeling roller 64 having an outer diameter of 5-20 mm. See Figs. 2, 3 and 5; col. 8, ll. 23-30; col. 9, ll. 27-41; col. 14, ll. 44-58; col. 15, ll. 42-52.
The skilled artisan would appreciate that the pressure belt 620 of Uehara et al. can be heated more quickly while using less energy than the pressure roller 10 of Baba et al. Accordingly, from the teachings of Uehara et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Baba et al. by using a pressing member in the form of a pressure belt module that has a pressure belt stretched around the pressure roller and a stretching roller in order to facilitate faster heating of the fixing unit while reducing the energy consumed. In addition, the substitution of one well-known pressing member for another is recognized to be within the level of ordinary skill in the art.
With respect to claim 11, Fig. 4 of Baba et al. shows that the peeling member 32 is disposed under a horizontal plane passing through a central axis of the fixing roller 6.
With respect to claim 14, Baba et al. teaches the peeling member 32 in the form of a rigid body/member having a cylindrical shape with a curved outer surface (Figs. 4-5). However, Baba et al. fails to specify the radius of curvature of the peeling member and, therefore, fails to teach a radius of curvature of 20 mm or less. However, such a relatively small radius of curvature for the peeling member 32 is consistent with the relative sizes and distances illustrated in Figs. 4-5 of Baba et al. Further, the skilled artisan possesses the ability to modify relative sizes and distances in order to adapt a disclosed device to a particular application. Such modifications are generally recognized as constituting obvious design choices given prior art general conditions. As explained in GROUND 5, Koeleman et al. establishes that the use of a peeling member having a radius of curvature of 20 mm or less was well-known in the art at the time the invention was made. In addition, Uehara et al. establishes that the use of a peeling member having a radius of curvature of 20 mm or less was well-known in the art at the time the invention was made. Specifically, Uehara et al. teaches a peeling member in the form of a peeling roller 64 having an outer diameter of 5-20 mm. See Figs. 2, 3 and 5; col. 8, ll. 23-30; col. 9, ll. 27-41; col. 14, ll. 44-58; col. 15, ll. 42-52. Given the level of ordinary skill in the art together with the explicit teachings of Uehara et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Baba et al. by providing the peeling member 32 with a radius of curvature of 20 mm or less in order to minimize the overall size of the device and in order to provide for the desired change in the traveling direction of the fixing belt 8 for optimal peeling of the sheet of paper.
With respect to claim 14, Baba et al. discloses that the fixing unit is part of an image forming apparatus that additionally includes (a) a toner image forming unit 1A-1B, 1D-1E, 2A-2B, 2D-2E, 3A-3B, 3D-3E, 4A-4B, 4D-4E that forms a toner image on a photo-conductive transfer belt 25, and (b) a transfer unit including the transfer belt 25 and transfer rollers 1C, 2C, 3C, 3D that transfer the toner image formed by the toner image forming unit onto the sheet of paper prior to passage of the sheet of paper through the fixing unit 11. See Fig. 1; ¶¶ 0017-0021.
With respect to claim 15, see the detailed discussion of Baba et al. in GROUND 4. The small diameter of the peeling member 32 of Baba et al. produces a drastic change in traveling direction.

GROUND 10:  Claims 14 and 15, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over either (i) Baba et al. in view of Uehara et al. and further in view of Kurotaka et al., or (ii) Baba et al. in view of Koeleman et al. and Uehara et al. and further in view of Kurotaka et al.
See GROUND 9 (which relies on previous GROUNDS 4 and 5) for a discussion of Baba et al. in view of Uehara et al. as well as a discussion of Baba et al. in view of Koeleman et al. and Uehara et al.
Baba et al. teaches the peeling member 32 in the form of a rigid body/member having a cylindrical shape with a curved outer surface (Figs. 4-5). However, Baba et al. fails to specify the radius of curvature of the peeling member and, therefore, fails to teach a radius of curvature of 20 mm or less. However, the selection of such a radius of curvature is considered to be obvious for the reasons given in GROUND 9. Further, Kurotaka et al. also establishes that the use of a peeling member having a radius of curvature of 20 mm or less was well-known in the art at the time the invention was made. Specifically, Kurotaka et al. teaches a peeling member in the form of a peeling roller 15a having an outer diameter of 10-20 mm. See Figs. 4 and 8; ¶¶ 0018-0022. Given the level of ordinary skill in the art together with the explicit teachings of Uehara et al. and Kurotaka et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Baba et al. by providing the peeling member 32 with a radius of curvature of 20 mm or less in order to minimize the overall size of the device and in order to provide for the desired change in the traveling direction of the fixing belt 8 for optimal peeling of the sheet of paper.

Pertinent Prior Art
The following prior art is considered pertinent to applicant’s disclosure.

See the detailed discussion of the teachings of Yura et al., Berkes et al. and Noya et al. in items 52-54 (pp. 22-23) of the prior Office action mailed on March 10, 2021.

Response to Arguments
Applicant’s arguments filed on May 6, 2022 have been fully considered. Some of the arguments are moot in view of the new grounds of rejection set forth above.

Applicant argues that the amendments have been placed into compliance with 37 CFR 1.173(a)-(g). The examiner concurs to the previous objection under 37 CFR 1.173 is withdrawn.

Applicant argues that the claims do not recite new matter. The examiner disagrees for the reasons detailed above. 

With respect to the examiner’s finding of new matter, applicant asserts that the contact face of the peeling pad is self-explanatory as the face of the peeling pad for which the contact exists. This assertion is not persuasive. As explained above, a contact “face” is, by definition, a surface; thus, in reading applicant’s disclosure, the skilled artisan would understand the disclosed contact “face” to refer to the curved (radiused) surface of the peeling pad. However, as clearly illustrated in Figs. 2-3, the fixing belt does not slide over an entirety of the curved (radiused) surface of the peeling pad. 

With respect to the examiner’s finding of new matter, applicant also asserts that the claimed contact face is defined in the specification and claims as being “formed with” a curved surface such that the “contact face” and the “curved surface” are not coextensive. Applicant also asserts that the claims do not require the fixing belt to slide over an entirety of the curved surface; rather, they only require the fixing belt to slide over an entirety of the contact face. These arguments fail because they require a claim interpretation that contradicts the ordinary meaning of a “face”, i.e., a surface of an object that is presented to view or has a particular function. Further, applicant’s specification does not provide a special definition of the term “contact face” that would allow for a claim interpretation that conflicts with the ordinary meaning of the term “face”. As explained above, in reading applicant’s disclosure, the skilled artisan would not understand the disclosed “contact face” to be only a portion of the disclosed “curved surface”. It is unconventional, if not impossible, for one continuous surface to be defined as being only one part of another continuous surface.

With respect to the examiner’s finding of new matter, applicant further argues that Fig. 3 illustrates that the rotary roll 610 and the pressing member 622 are separated from the fixing belt 614 at an entirety of the contact face of the peeling member 64. This assertion fails because the contact face is not labeled in Fig. 3 and certainly is not clearly delineated in this figure. Thus, Fig. 3 cannot be relied upon to support the asserted claim interpretation that contradicts the ordinary meaning of a “face”.

Applicant argues that the claims have been amended to overcome the rejections under 35 U.S.C. 102(b) and 35 USC 103(a). However, applicant’s amendments necessitated modified grounds of rejection. 

Final Action
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a).  

Response Period
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this action. 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail4 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/WCD/ and /GAS/
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All citations are to the English translation.
        2 Koeleman et al. states that “…the portion of belt 11 carrying the image material enters and passes through a pressure zone which is formed by the nip between, on the one hand, roller 15 and belt 11 and, on the other hand, an elastic transfer roller 22 and a transfer belt 23 trained about roller 22” (col. 4, ll. 16-21). Thus, the nip portion (or pressure zone) is formed by the fixing belt 11 and the fixing roller 15, on the one hand, and the pressure roller 22 and the pressure belt 23, on the other hand. Accordingly, the peeling member 24—which is not disclosed as one of the components that forms the nip portion—is downstream and spaced from the nip portion in a transporting direction of the sheet of paper (recording medium) A.
        3 All citations are to the English translation.
        4 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.